DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pressurizable chamber".  There is insufficient antecedent basis for this limitation in the claim. It is unclear to examiner which pressurizable chamber the flexure seals. For the sake of compact prosecution and the use of this office action, examiner interprets this limitation to mean that the flexure seals any of the pressurizable chambers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga et al. (US20070082589), hereinafter Zuniga, in view of Liao et al. (US2012026435), hereinafter Liao, and in further view of Butterfield et al. (US7374644), hereinafter Butterfield, and in further view of Govzman et al. (US6517415), hereinafter Govzman. 
Regarding claim 1, Zuniga discloses a carrier head for chemical mechanical polishing, comprising:  a housing (Fig. 4 elements 102 and 104, 0046) for attachment to a drive shaft (0027); a membrane assembly (Fig. 4 element 112, 0029) comprising a membrane support (Fig. 4 element 130) and a flexible membrane (Fig. 4 element 140) secured to the membrane support (Fig. 4), the membrane assembly arranged beneath the housing (Fig. 4), and wherein a space between the housing and the membrane support defines a pressurizable first chamber (Fig. 4 element 172, 0030), and wherein the flexible membrane defines a plurality of pressurizable second chambers (Fig. 4 elements 174, 176, 178, 180, 182, 184, 186, 188 and 190; 0030) below the membrane support (Fig. 4), each pressurizable second chamber being separated from an adjacent pressurizable second chamber by a flap of the flexible membrane (Fig. 4 elements 150, 152, 154, 156, 158, 160, 162, 164, and 166) such that the plurality of pressurizable second chambers are individually pressurizable relative to each other and to the first chamber (0031 and Abstract); and a flexure (see annotated Fig. 4 below, 0050) connecting the membrane support to the housing (Fig. 4, the flexure is in contact with both the membrane support and the housing and therefore connects the membrane support to the housing). 
Zuniga fails to disclose a sensor in the housing configured to measure a distance from the sensor to the membrane support.
Liao is also concerned with a carrier head of a CMP system and teaches a sensor (Fig. 1 element 102) in the housing configured to measure a distance from the sensor to the membrane support (Fig. 1 examiner considers the top surface of the membrane (204) to be the membrane support that supports the membrane elements below the top surface; 0026). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the carrier head of Zuniga with the sensor of Liao to measure the distance between the sensor and the membrane support as taught by Liao because Liao teaches that the distance measurement can be used to set a reference point of proper distance and that when the measured distance is off from the reference point, a controller can change the pressure in the pressurizable chambers (e.g. air bags) to get the distance back to the reference point.

    PNG
    media_image1.png
    565
    941
    media_image1.png
    Greyscale


Regarding claim 2, both Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses the sensor is a radar, laser, or ultrasonic sensor (Liao, 0026).
Regarding claim 3, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses the flexure (Zuniga, see annotated Fig. 4 above, 0050) is sufficiently stiff to center the membrane assembly within the housing (Zuniga, flexure is part of the membrane assembly (112) and the force from the flexure would keep the membrane assembly (112) centered within the housing).
Regarding claim 4, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses a target on the membrane assembly below the sensor (Liao, see annotated Fig. 1 below).

    PNG
    media_image2.png
    745
    709
    media_image2.png
    Greyscale

Regarding claim 5, Zuniga, as modified, discloses the limitations of claim 4, as above, and further discloses the housing includes an upper carrier body (Fig. 4 element 102) and a lower carrier body (Fig. 4 element 104) that is vertically movable relative to the upper carrier body (0028). Zuniga, as modified, fails to disclose the sensor is mounted on the upper carrier body. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mount the sensor on the upper carrier body because mounting the sensor on the upper carrier body allows for accurate measurement of the distance changes. As the distance changes from wear of the retaining ring, the membrane assembly will move upward toward the upper body, but the upper body will remain stationary. This allows for accurate measurement of distance changes.
Regarding claim 6, Zuniga, as modified, discloses the limitations of claim 5, as above, but fails to disclose a window through the lower carrier body between the target and the sensor.
Butterfield is also concerned with a CMP system and teaches a window (Fig. 7F element 702) to allow a sensor to see a target. Incorporating the window from Butterfield in the lower carrier body of Zuniga, as modified, yields a window through the lower carrier between the target and the sensor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the lower carrier body of Zuniga, as modified, to incorporate the window taught by Butterfield because Butterfield teaches that the window allows a sensor to sense a metric indicative of polishing performance.
Regarding claim 7, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses the flexure (see annotated Fig. 4 above, 0050) seals the pressurizable chamber (9:66-67 – 10:1; the flexure (116) is part of a structure that defines the pressurizable chamber (290) and therefore contributes to the sealing of the pressurizable chamber (290)).
Regarding claim 8, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses a retaining ring (Fig. 4 element 110) connected to the housing (Fig. 4 shows the retaining ring (110) connected to element 104, which is a part of the housing), wherein wear on the retaining ring causes the distance to decrease (As the retaining ring wears, the membrane assembly will move upward toward the upper body, but the upper body will remain stationary).
Regarding claim 9, Zuniga teaches a chemical mechanical polishing system, comprising: a carrier head (Fig. 4 combination of all elements shown corresponds to carrier head) including a housing (Fig. 4 elements 102 and 104) for attachment to a drive shaft (0027), wherein the housing includes an upper carrier body (Fig. 4 element 102) and a lower carrier body (Fig. 4 element 104) that is vertically movable relative to the upper carrier body (0028), a membrane assembly (Fig. 4 element 112, 0029) comprising a membrane support (Fig. 4 element 130) and a flexible membrane (Fig. 4 element 140) secured to the membrane support (Fig. 4), the membrane assembly arranged beneath the lower carrier body (Fig. 4), wherein a space between the housing and the membrane support defines a pressurizable first chamber (Fig. 4 element 172, 0030); and a controller configured to receive measurements and configured to control a pressure source to pressurize the first pressurizable chamber or one or more second pressurizable chambers based on the measurements (0039).
Zuniga fails to teach a platen; a window extending through the lower carrier body and a sensor mounted on the upper carrier body configured to measure a distance from the sensor to the membrane support through the window in the lower carrier body; and the controller is configured to receive measurements from the sensor.
Govzman is also concerned with a CMP system and teaches a platen (Fig. 1 element 22). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the CMP system of Zuniga to include a platen as taught by Govzman because it is well known in the art to include a platen in a CMP system to house a polishing station for the polishing head to interact with to allow for polishing of a substrate. Govzman is also silent on a window extending through the lower carrier body and a sensor mounted on the upper carrier body configured to measure a distance from the sensor to the membrane support through the window in the lower carrier body; and the controller is configured to receive measurements from the sensor.
Liao is also concerned with a carrier head of a CMP system and teaches a sensor (Fig. 1 element 102) in the housing configured to measure a distance from the sensor to the membrane support (Fig. 1 examiner considers the top surface of the membrane (204) to be the membrane support that supports the membrane elements below the top surface; 0026); and the controller (Fig. 1 element 106) is configured to receive measurements from the sensor and configured to control a pressure source to pressurize the first pressurizable chamber or one or more second pressurizable chambers (e.g. air bags) based on the measurements (0034). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the carrier head of Zuniga with the sensor and controller of Liao to measure the distance between the sensor and the membrane support as taught by Liao because Liao teaches that the distance measurement can be used to set a reference point of proper distance and that when the measured distance is off from the reference point, a controller can change the pressure in the pressurizable chambers (e.g. air bags) to get the distance back to the reference point.
Regarding claim 10, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses the sensor is a radar, laser, or ultrasonic sensor (Liao, 0026).
Regarding claim 11, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses a target on the membrane assembly below the sensor (Liao, see annotated Fig. 1 above).
Regarding claim 14, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses the flexure (see annotated Fig. 4 above, 0050) seals the pressurizable chamber (the flexure is part of the flexible membrane that defines the pressurizable chamber (any one of the pressurizable chambers defined in claim 9) and therefore contributes to the sealing of the pressurizable chamber).
Regarding claim 15, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses the controller is configured to reduce pressure in the pressurizable chamber (Liao, 0034). Zuniga, as modified, is silent on reducing the pressure to offset increase pressure by the flexure. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to maintain a constant force in the pressurizable chambers to obtain a better surface flatness of the wafer, as taught by Liao (Liao, 0036). This includes reducing the pressure in the pressurizable chamber to offset increased pressure by the flexure.
Regarding claim 16, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses a retaining ring (Fig. 4 element 110) connected to the housing (Fig. 4 shows the retaining ring (110) connected to element 104, which is a part of the housing), wherein wear on the retaining ring causes the distance to decrease (As the retaining ring wears, the membrane assembly will move upward toward the upper body, but the upper body will remain stationary).
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga et al. (US20070082589), hereinafter Zuniga, in view of Liao et al. (US2012026435), hereinafter Liao, and in further view of Butterfield et al. (US7374644), hereinafter Butterfield, and in further view of Govzman et al. (US6517415), hereinafter Govzman. 
Regarding claim 1, Zuniga discloses a carrier head for chemical mechanical polishing, comprising:  a housing (Fig. 4 elements 102 and 104, 0046) for attachment to a drive shaft (0027); a membrane assembly (Fig. 4 element 112, 0029) comprising a membrane support (Fig. 4 element 130) and a flexible membrane (Fig. 4 element 140) secured to the membrane support (Fig. 4), the membrane assembly arranged beneath the housing (Fig. 4), and wherein a space between the housing and the membrane support defines a pressurizable first chamber (Fig. 4 element 172, 0030), and wherein the flexible membrane defines a plurality of pressurizable second chambers (Fig. 4 elements 174, 176, 178, 180, 182, 184, 186, 188 and 190; 0030) below the membrane support (Fig. 4), each pressurizable second chamber being separated from an adjacent pressurizable second chamber by a flap of the flexible membrane (Fig. 4 elements 150, 152, 154, 156, 158, 160, 162, 164, and 166) such that the plurality of pressurizable second chambers are individually pressurizable relative to each other and to the first chamber (0031 and Abstract).
Zuniga fails to disclose a flexure connecting the membrane support to the housing; and a sensor in the housing configured to measure a distance from the sensor to the membrane support.
Govzman is also concerned with a CMP system and teaches a flexure (Fig. 4 element 116) connecting the membrane support to the housing (Fig. 4; the flexure (116) connects the membrane support (280 and 250) to the housing (104); 7:25-28). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the carrier head of Zuniga with the flexure connecting the membrane support to the housing as taught by Govzman to allow for additional fine-tuning of the pressure thus improving the flatness of the substrate. Govzman is also silent on a sensor in the housing configured to measure a distance from the sensor to the membrane support.
Liao is also concerned with a carrier head of a CMP system and teaches a sensor (Fig. 1 element 102) in the housing configured to measure a distance from the sensor to the membrane support (Fig. 1 examiner considers the top surface of the membrane (204) to be the membrane support that supports the membrane elements below the top surface; 0026). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the carrier head of Zuniga, as modified, with the sensor of Liao to measure the distance between the sensor and the membrane assembly as taught by Liao because Liao teaches that the distance measurement can be used to set a reference point of proper distance and that when the measured distance is off from the reference point, a controller can change the pressure in the pressurizable chambers (e.g. air bags) to get the distance back to the reference point.
Regarding claim 2, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses the sensor is a radar, laser, or ultrasonic sensor (Liao, 0026).
Regarding claim 3, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses the flexure (Govzman, Fig. 4 element 116) is sufficiently stiff to center the membrane assembly within the housing (Govzman, flexure is connected to the membrane assembly (112) which includes elements 114 and 118 and the force from the flexure would keep the membrane assembly (112) centered within the housing).
Regarding claim 4, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses a target on the membrane assembly below the sensor (Liao, see annotated Fig. 1 below).

    PNG
    media_image2.png
    745
    709
    media_image2.png
    Greyscale

Regarding claim 5, Zuniga, as modified, discloses the limitations of claim 4, as above, and further discloses the housing includes an upper carrier body (Fig. 4 element 102) and a lower carrier body (Fig. 4 element 104) that is vertically movable relative to the upper carrier body (0028). Zuniga, as modified, fails to disclose the sensor is mounted on the upper carrier body. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mount the sensor on the upper carrier body because mounting the sensor on the upper carrier body allows for accurate measurement of the distance changes. As the distance changes from wear of the retaining ring, the membrane assembly will move upward toward the upper body, but the upper body will remain stationary. This allows for accurate measurement of distance changes.
Regarding claim 6, Zuniga, as modified, discloses the limitations of claim 5, as above, but fails to disclose a window through the lower carrier body between the target and the sensor.
Butterfield is also concerned with a CMP system and teaches a window (Fig. 7F element 702) to allow a sensor to see a target. Incorporating the window from Butterfield in the lower carrier body of Zuniga, as modified, yields a window through the lower carrier between the target and the sensor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the lower carrier body of Zuniga, as modified, to incorporate the window taught by Butterfield because Butterfield teaches that the window allows a sensor to sense a metric indicative of polishing performance.
Regarding claim 7, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses the flexure (Fig. 4 element 16) seals the pressurizable chamber (the flexure is part of the flexible membrane that defines the pressurizable chamber (any one of the pressurizable chambers defined in claim 1) and therefore contributes to the sealing of the pressurizable chamber).
Regarding claim 8, Zuniga, as modified, discloses the limitations of claim 1, as above, and further discloses a retaining ring (Fig. 4 element 110) connected to the housing (Fig. 4 shows the retaining ring (110) connected to element 104, which is a part of the housing), wherein wear on the retaining ring causes the distance to decrease (As the retaining ring wears, the membrane assembly will move upward toward the upper body, but the upper body will remain stationary).
Regarding claim 9, Zuniga teaches a chemical mechanical polishing system, comprising: a carrier head (Fig. 4 combination of all elements shown corresponds to carrier head) including a housing (Fig. 4 elements 102 and 104) for attachment to a drive shaft (0027), wherein the housing includes an upper carrier body (Fig. 4 element 102) and a lower carrier body (Fig. 4 element 104) that is vertically movable relative to the upper carrier body (0028), a membrane assembly (Fig. 4 element 112, 0029) comprising a membrane support (Fig. 4 element 130) and a flexible membrane (Fig. 4 element 140) secured to the membrane support (Fig. 4), the membrane assembly arranged beneath the lower carrier body (Fig. 4), wherein a space between the housing and the membrane support defines a pressurizable first chamber (Fig. 4 element 172, 0030); and a controller configured to receive measurements and configured to control a pressure source to pressurize the first pressurizable chamber or one or more second pressurizable chambers based on the measurements (0039).
Zuniga fails to teach a platen; a window extending through the lower carrier body and a sensor mounted on the upper carrier body configured to measure a distance from the sensor to the membrane support through the window in the lower carrier body; and the controller is configured to receive measurements from the sensor.
Govzman is also concerned with a CMP system and teaches a platen (Fig. 1 element 22). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the CMP system of Zuniga to include a platen as taught by Govzman because it is well known in the art to include a platen in a CMP system to house a polishing station for the polishing head to interact with to allow for polishing of a substrate. Govzman is also silent on a window extending through the lower carrier body and a sensor mounted on the upper carrier body configured to measure a distance from the sensor to the membrane support through the window in the lower carrier body; and the controller is configured to receive measurements from the sensor.
Liao is also concerned with a carrier head of a CMP system and teaches a sensor (Fig. 1 element 102) in the housing configured to measure a distance from the sensor to the membrane support (Fig. 1 examiner considers the top surface of the membrane (204) to be the membrane support that supports the membrane elements below the top surface; 0026); and the controller (Fig. 1 element 106) is configured to receive measurements from the sensor and configured to control a pressure source to pressurize the first pressurizable chamber or one or more second pressurizable chambers (e.g. air bags) based on the measurements (0034). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the carrier head of Zuniga with the sensor and controller of Liao to measure the distance between the sensor and the membrane support as taught by Liao because Liao teaches that the distance measurement can be used to set a reference point of proper distance and that when the measured distance is off from the reference point, a controller can change the pressure in the pressurizable chambers (e.g. air bags) to get the distance back to the reference point.
Regarding claim 10, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses the sensor is a radar, laser, or ultrasonic sensor (Liao, 0026).
Regarding claim 11, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses a target on the membrane assembly below the sensor (Liao, see annotated Fig. 1 above).
Regarding claim 14, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses the flexure (Fig. 4 element 116) seals the pressurizable chamber (the flexure is part of the flexible membrane that defines the pressurizable chamber (9:66-67 – 10:1; the flexure (116) is part of a structure that defines the pressurizable chamber (290) and therefore contributes to the sealing of the pressurizable chamber (290)).
Regarding claim 15, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses the controller is configured to reduce pressure in the pressurizable chamber (Liao, 0034). Zuniga, as modified, is silent on reducing the pressure to offset increase pressure by the flexure. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to maintain a constant force in the pressurizable chambers to obtain a better surface flatness of the wafer, as taught by Liao (Liao, 0036). This includes reducing the pressure in the pressurizable chamber to offset increased pressure by the flexure.
Regarding claim 16, Zuniga, as modified, discloses the limitations of claim 9, as above, and further discloses a retaining ring (Fig. 4 element 110) connected to the housing (Fig. 4 shows the retaining ring (110) connected to element 104, which is a part of the housing), wherein wear on the retaining ring causes the distance to decrease (As the retaining ring wears, the membrane assembly will move upward toward the upper body, but the upper body will remain stationary).
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Liao teaches a sensor measuring a distance from the sensor to the membrane and not a distance from the sensor to the membrane support, examiner finds that the previous rejection, filed 2/4/2022, interpreted the top surface of the membrane in Liao to correspond to a membrane support. Applicant has not argued this interpretation and examiner maintains this interpretation.
Regarding Applicant’s argument, which to examiner’s best understanding is that incorporating the window taught by Butterfield into the lower carrier body of Govzman is not obvious because a window in a polishing article does not equate to a window in a lower carrier body, examiner finds that Butterfield teaches the concept of using a window to transmit a laser through a solid body to reach another solid body for measurement. Examiner finds that one of ordinary skill in the art would be able to apply this concept to a number a different applications, including placing a window in a lower carrier body (e.g. solid body) to transmit a laser to reach and measure a distance to a membrane assembly (e.g. another solid body).
Allowable Subject Matter
Claims 17, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 17 and 21, the closest art of record, Zuniga et al. (20070082589), fails to teach, suggest, or make obvious “decreasing pressure in the pressurizable chamber as the measured distances decrease”.
Dependent claim 19 is allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723